                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

  JARRED C. SIMMONS                                                     CIVIL ACTION
  VERSUS                                                                NO. 18-6254
  JOSEPH LOPINTO, et al.                                                SECTION “G”(5)


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that Plaintiff Jarred C. Simmons’ claims against Defendants Jefferson

Parish Sheriff Joseph P. Lopinto, Chief Sue Ellen Monfra, and Deputy A. Sylvester of the Jefferson

Parish Correctional Center are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C.

§1915(e)(2)(B)(i) and (ii).

       NEW ORLEANS, LOUISIANA, this 2nd
                                    ____ day of November, 2018.



                                                    ____________________________________
                                                      NANNETTE JOLIVETTE BROWN
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT JUDGE
